­­­Exhibit 99 PRESS RELEASE GE Reports 2Q’14 Operating EPS $0.39, +8% 2Q Industrial Organic Revenues +5%; Segment Profit +9% 2Q Operating Margins Up 20 Basis Points Backlog of $246B, Up $23B from Year-Ago Retail Finance IPO Targeted for End of July Total-Year Framework on Track 2Q Highlights · 2Q operating EPS $0.39,+8% · 2Q Industrial segment revenues +7% · Growth market orders +14%, revenues +6% · Services orders +14%, revenues +5% · 1H margins +30 bps vs. year-ago · Cash generation of $3.4 billion year-to-date, including $1.4 billion GECC dividend · GE Capital ENI (excluding cash and equivalents) at $371 billion, down 5% vs. year-ago FAIRFIELD, Conn. – July 18, 2014 – GE [NYSE: GE] announced today second-quarter 2014 operating earnings of $3.9 billion, with operating earnings per share of $0.39, up 8% from the second quarter of 2013.GAAP earnings from continuing operations were $3.6 billion, with earnings per share of $0.35, up 13% from last year.Revenues were $36.2 billion for the quarter, up 3% from the year-ago period. “GE had a good performance in the quarter and in the first half of 2014, with double-digit industrial segment profit growth, 30 basis points of margin expansion, and nearly $6 billion returned to shareholders,” said GE Chairman and CEO Jeff Immelt.“The environment continues to be generally positive.” Industrial segment profits rose 9% in the second quarter to $4.2 billion.Industrial segment margins expanded 20 basis points over the prior-year period.Industrial segment revenues grew 7%, with organic growth of 5%.Growth market revenues were up 6% for the quarter, and growth market orders rose 14%, with increases in six of nine growth regions.Services revenues were up 5%, and services orders rose 14%. GE’s backlog of equipment and services at the end of the quarter was $246 billion, up $23 billion over the year-ago period with increases in every segment.The Company’s investment in technology was reflected in its launch order during the quarter for Tier 4 locomotives, nine HA gas turbines to date, and its order for the oil and gas industry’s first 20k-psi rated deepwater drilling system.This week, GE and CFM (a 50/50 joint venture between GE and Snecma) also announced Farnborough Airshow wins of more than $36 billion at list price, including $13 billion with Emirates, $3.3 billion with easyJet, and $2.6 billion with American Airlines. During the quarter, GE’s offer for Alstom’s Power and Grid businesses was accepted by the Alstom board and approved by the French government.It is proceeding to works council consultations and is subject to Alstom shareholder approval and customary regulatory approvals.The deal is targeted to close in 2015. GE expects Alstom to be accretive to earnings in 2015, and add $0.06 to $0.09 per share in 2016.This will accelerate the Company’s portfolio strategy to achieve 75% of earnings from its Industrial business by 2016. GE Capital continued its strategy to decrease the size of its non-core portfolio.ENI (excluding cash and equivalents) was at $371 billion at quarter-end, down $2.4 billion from last quarter and down 5% from the year-ago period.General Electric Capital Corporation’s (GECC) estimated Tier 1 common ratio (Basel 1) rose 51 basis points from the year-ago period to 11.7%, and net interest margin was strong at 5%.Through the first half of the year, GECC has returned $1.4 billion in dividends to the parent.GECC recorded tax benefits in the quarter to reflect a lower expected tax rate for 2014, primarily driven by its planned tax-efficient disposition of the consumer bank in the Nordics. GE is also announcing today that it is targeting the IPO of its North American Retail Finance business (Synchrony Financial) for the end of July, the first step in a planned, staged exit from that business. GE continues to make good progress with its simplification goals.The Company is on track to meet its goal of $1 billion or more in structural cost-out for the year, with $382 million of cost-out through the first half of 2014. Cash from GE operating activities (CFOA) was $3.4 billion year-to-date.GE ended the quarter with $87 billion of consolidated cash and cash equivalents.The Company has returned $5.9 billionto shareowners year-to-date, including $4.4 billion of dividends and $1.5 billion of stock buyback. Immelt concluded, “Our total-year framework is on track and we are committed to delivering for our investors.Investments in R&D are paying off in Industrial segment growth and the share gains we see across the board are reinforced by the Farnborough Airshow this week.GE Capital is returning cash to the parent while becoming more focused on its core business.Our balanced approach to capital allocation is delivering cash to shareowners. With the Retail Finance split-off and Alstom acquisition, we are boldly repositioning the Company for the future.” Second-quarter Highlights: Second-quarter operating earnings were $3.9 billion, up 7% from second-quarter 2013, and operating EPS was $0.39, up 8%. GAAP earnings from continuing operations (attributable to GE) were $3.6 billion, up 10%, or $0.35 per share, up 13% from the second quarter of 2013. Including the effects of discontinued operations, second-quarter net earnings attributable to GE were $3.5 billion ($0.35 per share) compared with $3.1 billion ($0.30 per share) in the second quarter of 2013. Second-quarter revenues increased 3% to $36.2 billion. Industrial sales of $26.2 billion increased 7% compared to the second quarter of 2013. GECC revenues of $10.2 billion decreased 6% from last year. Cash generated from GE operating activities year-to-date totaled $3.4 billion. Cash generated from Industrial operating activities totaled $2.0 billion. GE will discuss preliminary second-quarter results on a webcast at 8:30 a.m. ET today, available at www.ge.com/investor.Related charts are now posted on our website for your review prior to the call. *** About GE GE (NYSE: GE) works on things that matter.The best people and the best technologies taking on the toughest challenges.Finding solutions in energy, health and home, transportation and finance.Building, powering, moving and curing the world.Not just imagining.Doing.GE works.For more information, visit the company's website atwww.ge.com. GE’s Investor Relations website at www.ge.com/investor and our corporate blog at www.gereports.com, as well as GE’s Facebook page and Twitter accounts, including @GE_Reports, contain a significant amount of information about GE, including financial and other information for investors.GE encourages investors to visit these websites from time to time, as information is updated and new information is posted. Caution Concerning Forward-Looking Statements: This document contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance and financial condition, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “see,” “will,” or “would.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward-looking statements include: current economic and financial conditions, including volatility in interest and exchange rates, commodity and equity prices and the value of financial assets; potential market disruptions or other impacts arising in the United States or Europe from developments in sovereign debt situations; the impact of conditions in the financial and credit markets on the availability and cost of General Electric Capital Corporation’s (GECC) funding and on our ability to reduce GECC’s asset levels as planned; the impact of conditions in the housing market and unemployment rates on the level of commercial and consumer credit defaults; pending and future mortgage securitization claims and litigation in connection with WMC, which may affect our estimates of liability, including possible loss estimates; our ability to maintain our current credit rating and the impact on our funding costs and competitive position if we do not do so; the adequacy of our cash flows and earnings and other conditions which may affect our ability to pay our quarterly dividend at the planned level or to repurchase shares at planned levels; GECC’s ability to pay dividends to GE at the planned level, which may be affected by GECC's cash flows and earnings, financial services regulation and oversight, and other factors; our ability to convert pre-order commitments/wins into orders; the price we realize on orders since commitments/wins are stated at list prices; the level of demand and financial performance of the major industries we serve, including, without limitation, air and rail transportation, power generation, oil and gas production, real estate and healthcare; the impact of regulation and regulatory, investigative and legal proceedings and legal compliance risks, including the impact of financial services regulation; our capital allocation plans, as such plans may change including with respect to the timing and size of share repurchases, acquisitions, joint ventures, dispositions and other strategic actions; our success in completing announced transactions and integrating acquired businesses; adverse market conditions, timing of and ability to obtain required bank regulatory approvals, or other factors relating to us or Synchrony Financial could prevent us from completing the Synchrony IPO and split-off as planned; our ability to complete the proposed transactions and alliances with Alstom and realize anticipated earnings and savings; the impact of potential information technology or data security breaches; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. This document includes certain forward-looking projected financial information that is based on current estimates and forecasts. Actual results could differ materially. Investor Contact: Matt Cribbins, 203.373.2424 matthewg.cribbins@ge.com Media Contact: Seth Martin, 203.572.3567 seth.martin@ge.com GENERAL ELECTRIC COMPANY Condensed Statement of Earnings (unaudited) Consolidated GE(a) Financial Services (GECC) Three Months Ended June 30 V% V% V% Revenues and other income Sales of goods and services $ $ 7% $ $ 7% $ 34 $ 31 10% Other income 2 - - GECC earnings from continuing operations - GECC revenues from services - - Total revenues and other income 3% 7% (6)% Costs and expenses Cost of sales, operating and administrative expenses Interest and other financial charges Investment contracts, insurance losses and insurance annuity benefits - - Provision for losses on financing receivables - - Total costs and expenses 4% 7% (4)% Earnings from continuing operations before income taxes 1% 8% (15)% Benefit (provision) for income taxes Earnings from continuing operations 5% 5% (3)% Earnings (loss) from discontinued operations, net of taxes Net earnings 7% 8% 1% Less net earnings (loss) attributable to noncontrolling interests - 10 17 Net earnings attributable to the Company 13% 13% 1% Preferred stock dividends declared - Net earnings attributable to GE common shareowners $ $ 13% $ $ 13% $ $ - % Amounts attributable to GE common shareowners: Earnings from continuing operations $ $ 5% $ $ 5% $ $ (3)% Less net earnings (loss) attributable to noncontrolling interests - 10 17 Earnings from continuing operations attributable to the Company 10% 10% (3)% GECC preferred stock dividends declared - Earnings from continuing operations attributable to GE common shareowners 10% 10% (5)% Earnings (loss) from discontinued operations, net of taxes Net earnings attributable to GE common shareowners $ $ 13% $ $ 13% $ $ - % Per-share amounts - earnings from continuing operations Diluted earnings per share $ $ 13% Basic earnings per share $ $ 13% Per-share amounts - net earnings Diluted earnings per share $ $ 17% Basic earnings per share $ $ 17% Total average equivalent shares Diluted shares (2)% Basic shares (2)% Dividends declared per common share $ $ 16% Amounts attributable to GE common shareowners: Earnings from continuing operations $ $ 10% Adjustment (net of tax): Non-operating pension costs/(income) Operating earnings (non-GAAP measure) $ $ 7% Operating earnings – diluted earnings per share $ $ 8% (a) Refers to the Industrial businesses of the Company including GECC on an equity basis. Dollar amounts and share amounts in millions; per-share amounts in dollars. Supplemental data are shown for “GE” and “GECC.” Transactions between GE and GECC have been eliminated from the “Consolidated” columns. See Note 1 to the 2013 consolidated financial statements at www.ge.com/ar2013 for further information about consolidation matters. GENERAL ELECTRIC COMPANY Condensed Statement of Earnings (unaudited) Consolidated GE(a) Financial Services (GECC) Six Months Ended June 30 V% V% V% Revenues and other income Sales of goods and services $ $ 7% $ $ 7% $ 61 $ 57 7% Other income – – GECC earnings from continuing operations – GECC revenues from services – – Total revenues and other income 1% 4% (7)% Costs and expenses Cost of sales, operating and administrative expenses Interest and other financial charges Investment contracts, insurance losses and insurance annuity benefits – – Provision for losses on financing receivables – – Total costs and expenses 2% 6% (8)% Earnings from continuing operations before income taxes (8)% (7)% (5)% Benefit (provision) for income taxes 18 Earnings from continuing operations (7)% (7)% (2)% Earnings (loss) from discontinued operations, net of taxes Net earnings (5)% (5)% 4% Less net earnings (loss) attributable to noncontrolling interests 21 28 Net earnings attributable to the Company $ $ (2)% $ $ (2)% $ $ 4% Preferred stock dividends declared – Net earnings attributable to GE common shareowners $ $ (2)% $ $ (2)% $ $ 4% Amounts attributable to GE common shareowners: Earnings from continuing operations $ $ (7)% $ $ (7)% $ $ (2)% Less net earnings (loss) attributable to noncontrolling interests 21 28 Earnings from continuing operations attributable to the Company (5)% (5)% (2)% GECC preferred stock dividends declared – Earnings from continuing operations attributable to GE common shareowners (5)% (5)% (2)% Earnings (loss) from discontinued operations, net of taxes Net earnings attributable to GE common shareowners $ $ (2)% $ $ (2)% $ $ 4% Per-share amounts - earnings from continuing operations Diluted earnings per share $ $ (2)% Basic earnings per share $ $ (3)% Per-share amounts - net earnings Diluted earnings per share $ $ 2% Basic earnings per share $ $ - % Total average equivalent shares Diluted shares (2)% Basic shares (3)% Dividends declared per common share $ $ 16% Amounts attributable to GE common shareowners: Earnings from continuing operations $ $ (5)% Adjustment (net of tax): Non-operating pension costs/(income) Operating earnings (non-GAAP measure) $ $ (6)% Operating earnings – diluted earnings per share $ $ (4)% (a) Refers to the Industrial businesses of the Company including GECC on an equity basis. Dollar amounts and share amounts in millions; per-share amounts in dollars. Supplemental data are shown for “GE” and “GECC.” Transactions between GE and GECC have been eliminated from the “Consolidated” columns. See Note 1 to the 2013 consolidated financial statements at www.ge.com/ar2013 for further information about consolidation matters. GENERAL ELECTRIC COMPANY Summary of Operating Segments (unaudited) Three months ended June 30 Six months ended June 30 (Dollars in millions) V% V% Revenues(a) Power & Water $ $ 10% $ $ 12% Oil & Gas 20% 23% Energy Management (6)% (5)% Aviation 15% 14% Healthcare - % (1)% Transportation (18)% (16)% Appliances & Lighting - % (2)% Total industrial segment revenues 7% 8% GE Capital (6)% (7)% Total segment revenues 3% 3% Corporate items and eliminations(a) 10% U Consolidated revenues and other income from continuing operations $ $ 3% $ $ 1% Segment profit(a) Power & Water $ $ 4% $ $ 12% Oil & Gas 25% 30% Energy Management 69 31 F 74 46 61% Aviation 12% 15% Healthcare 1% (2)% Transportation (14)% (19)% Appliances & Lighting 83 23% (4)% Total industrial segment profit 9% 10% GE Capital (5)% (2)% Total segment profit 4% 6% Corporate items and eliminations(a) 16% (35)% GE interest and other financial charges (23)% (18)% GE provision for income taxes (38)% (1)% Earnings from continuing operations attributable to the Company 10% (5)% Earnings (loss) from discontinued operations, net of taxes 67% 88% Consolidated net earnings attributable to the Company $ $ 13% $ $ (2)% (a) Segment revenues includes both revenues and other income related to the segment. Segment profit excludes results reported as discontinued operations, earnings attributable to noncontrolling interests of consolidated subsidiaries, and accounting changes. Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured – excluded in determining segment profit, which we sometimes refer to as “operating profit,” for Power & Water, Oil & Gas, Energy Management, Aviation, Healthcare, Transportation and Appliances & Lighting; included in determining segment profit, which we sometimes refer to as “net earnings,” for GE Capital. Certain corporate costs, such as shared services, employee benefits and information technology are allocated to our segments based on usage. A portion of the remaining corporate costs are allocated based on each segment’s relative net cost of operations. Effective in the second quarter of 2014,we began reporting our GE Capital segment results including the effects of the GECC preferred stock dividends.The cost of these dividends had previously been reported in the GE Corporate Items and Eliminations line in the Company’s Summary of Operating Segments table. Presenting GE Capital segment results including the effects of the GECC preferred stock dividends aligns the way management currently measures the results of our financial services business. Prior-period information has been reclassified to be consistent with howwe currently measure GE Capital. GENERAL ELECTRIC COMPANY Summary of Operating Segments (unaudited) Additional Information Three months ended June 30 Six months ended June 30 (Dollars in millions) V% V% GE Capital Revenues $ $ (6)% $ $ (7)% Segment profit $ $ (5)% $ $ (2)% Revenues Commercial Lending and Leasing (CLL) $ $ (8)% $ $ (3)% Consumer (1)% (4)% Real Estate (24)% (49)% Energy Financial Services 1% 20% GE Capital Aviation Services (GECAS) 5% 1% Segment profit CLL $ $ (34)% $ $ (10)% Consumer (43)% (8)% Real Estate (34)% (53)% Energy Financial Services 76 60 27% 60% GECAS 13% 7% GENERAL ELECTRIC COMPANY Condensed Statement of Financial Position (unaudited) Consolidated GE(a) Financial Services (GECC) June 30, December 31, June 30, December 31, June 30, December 31, (Dollars in billions) Assets Cash & marketable securities $ Receivables – – Inventories Financing receivables - net – – Property, plant & equipment - net Investment in GECC – Goodwill & intangible assets Other assets Assets of businesses held for sale – – Assets of discontinued operations – – Total assets $ Liabilities and equity Borrowings and bank deposits $ Investment contracts, insurance liabilities and insurance annuity benefits – – Other liabilities Liabilities of businesses held for sale – Liabilities of discontinued operations GE shareowners' equity Noncontrolling interests Total liabilities and equity $ (a) Refers to the Industrial businesses of the Company including GECC on an equity basis. Supplemental consolidating data are shown for "GE" and "GECC." Transactions between GE and GECC have been eliminated from the "Consolidated" columns. See Note 1 to the 2013 consolidated financial statements at www.ge.com/ar2013 for further information about consolidation matters. GENERAL ELECTRIC COMPANY Financial Measures That Supplement GAAP We sometimes use information derived from consolidated financial information but not presented in our financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP). Certain of these data are considered “non-GAAP financial measures” under the U.S. Securities and Exchange Commission rules. These non-GAAP financial measures supplement our GAAP disclosures and should not be considered an alternative to the GAAP measure. We have referred to operating earnings, operating earnings per share (EPS),Industrial segment organic revenue growth, GE Capital ending net investment (ENI) excluding cash and equivalents, and cash generated from GE Industrial operating activities (Industrial CFOA). The reconciliations of these measures to the most comparable GAAP measures follow. Operating Earnings and Operating Earnings Per Share Three months ended June 30 Six months ended June 30 (Dollars in millions; except earnings per share) V% V% Earnings from continuing operations attributable to GE $ $ 10% $ $ (5)% Adjustment (net of tax): non-operating pension costs/(income) Operating earnings $ $ 7% $ $ (6)% Earnings per share – diluted(a) Continuing earnings per share $ $ 13% $ $ (2)% Adjustment (net of tax): non-operating pension costs/(income) Operating earnings per share $ $ 8% $ $ (4)% (a) Earnings-per-share amounts are computed independently.As a result, the sum of per-share amounts may not equal the total. Operating earnings excludes non-service related pension costs of our principal pension plans comprising interest cost, expected return on plan assets and amortization of actuarial gains/losses. The service cost and prior service cost components of our principal pension plans are included in operating earnings. We believe that these components of pension cost better reflect the ongoing service-related costs of providing pension benefits to our employees. As such, we believe that our measure of operating earnings provides management and investors with a useful measure of the operational results of our business. Other components of GAAP pension cost are mainly driven by capital allocation decisions and market performance, and we manage these separately from the operational performance of our businesses. Neither GAAP nor operating pension costs are necessarily indicative of the current or future cash flow requirements related to our pension plan. We also believe that this measure, considered along with the corresponding GAAP measure, provides management and investors with additional information for comparison of our operating results to the operating results of other companies. Industrial Segment Organic Revenue Growth Three months ended June 30 Six months ended June 30 (Dollars in millions) V% V% Segment revenues: Power & Water $ Oil & Gas Energy Management Aviation Healthcare Transportation Appliances & Lighting Industrial segment revenues 7% 8% Less the effects of: Acquisitions, business dispositions (other than dispositions of businesses acquired for investment) and currency exchange rates Industrial segment revenues excluding effects of acquisitions, business dispositions (other than dispositions of businesses acquired for investment) and currency exchange rates (Industrial segment organic revenues) $ $ 5% $ $ 6% Organic revenue growth measures revenue excluding the effects of acquisitions, business dispositions and currency exchange rates.We believe that this measure provides management and investors with a more complete understanding of underlying operating results and trends of established, ongoing operations by excluding the effect of acquisitions, dispositions and currency exchange, which activities are subject to volatility and can obscure underlying trends.We also believe that presenting organic revenue growth separately for our industrial businesses provides management and investors with useful information about the trends of our industrial businesses and enables a more direct comparison to other non-financial businesses and companies.Management recognizes that the term "organic revenue growth" may be interpreted differently by other companies and under different circumstances. Although this may have an effect on comparability of absolute percentage growth from company to company, we believe that these measures are useful in assessing trends of the respective businesses or companies and may therefore be a useful tool in assessing period-to-period performance trends. GE Capital Ending Net Investment (ENI), Excluding Cash and Equivalents (In billions) June 30, 2014 March 31, 2014 June 30, 2013 GECC total assets $ $ $ Less assets of discontinued operations Less non-interest bearing liabilities GE Capital ENI Less cash and equivalents GE Capital ENI, excluding cash and equivalents $ $ $ Variance to June 30, 2014 $ $ Percentage variance to June 30, 2014 % % We use ENI to measure the size of our GE Capital segment. We believe that this measure is a useful indicator of the capital (debt or equity) required to fund a business as it adjusts for non-interest-bearing current liabilities generated in the normal course of business that do not require a capital outlay. We also believe that by excluding cash and equivalents, we provide a meaningful measure of assets requiring capital to fund our GE Capital segment as a substantial amount of this cash and equivalents resulted from debt issuances to pre-fund future debt maturities and will not be used to fund additional assets. Providing this measure will help investors measure how we are performing against our previously communicated goal to reduce the size of our financial services segment. Industrial CFOA Six months ended June 30 (Dollars in millions) V% Cash from GE's operating activities (continuing operations) as reported $ $ (9)% Less dividends from GECC Cash from GE's operating activities (continuing operations) excluding dividends from GECC (Industrial CFOA) $ $ 12% We define “Industrial CFOA” as GE’s cash from operating activities (continuing operations) less the amount of dividends received by GE from GECC. This includes the effects of intercompany transactions, including GE customer receivables sold to GECC; GECC services for trade receivables management and material procurement; buildings and equipment (including automobiles) leased by GE from GECC; information technology (IT) and other services sold to GECC by GE; aircraft engines manufactured by GE that are installed on aircraft purchased by GECC from third-party producers for lease to others; and various investments, loans and allocations of GE corporate overhead costs. We believe that investors may find it useful to compare GE’s operating cash flows without the effect of GECC dividends, since these dividends are not representative of the operating cash flows of our industrial businesses and can vary from period to period based upon the results of the financial services businesses. Management recognizes that these measures may not be comparable to cash flow results of companies which contain both industrial and financial services businesses, but believes that this comparison is aided by the provision of additional information about the amounts of dividends paid by our financial services business and the separate presentation in our financial statements of the GECC cash flows. We believe that our measure of Industrial CFOA provides management and investors with a useful measure to compare the capacity of our industrial operations to generate operating cash flow with the operating cash flow of other non-financial businesses and companies and as such provides useful measures to supplement the reported GAAP CFOA measure.
